DETAILED ACTION
Claims 1-21 filed June 9th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US2014/0022283) in view of Fein et al. (US10,180,715) in view of Sharma (US2014/0191947)

 	Consider claim 1, where Chan teaches a display system comprising: a light transmissive display screen; (See Chan paragraph 34-35 where Chan discusses an image projector) at least one first information extraction device, configured to extract position information of a user; (See Chan paragraph 36 where Chan discusses one or more trackers used to track the projector, the intervention site, the head or eyes of a user, and other surgical tools or implements. Thus, one tracker may be used to track and extract the position information of the user’s eyes and head) at least one second information extraction device, configured to extract position information of a target object; (See Chan paragraph 36 where Chan discusses one or more trackers used to track the projector, the intervention site, the head or eyes of a user, and other surgical tools or implements. Thus, one tracker may be used to track and extract the position information the intervention site which is the target of a surgical operation) and a processing device, connected to the display screen, the at least one first information extraction device, and the at least one second information extraction device, and configured to: construct a reference coordinate system, and locate an initial position of the user, an initial position of the target object, and an initial position of the display screen in the reference coordinate system; (See Chan paragraphs 36, 42-45, 63-64 where trackable targets locations are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system) display a fused image on the display screen according to the initial position of the user, the initial position of the target object, and the initial position of the display screen; (See Chan paragraphs 48-51 where the coordinate systems are fused such that the projector can project a relatively geometrically and spatially accurate image to the real world in the patient space) in response to at least one of a movement of the display screen and a movement of the user being detected, and update the fused image by using at least one of a movement the movement of the display screen in the tracked device space and a movement amount of the movement of the user in the tracked device space. (See paragraphs Chan 48-51 where the coordinate systems are fused such that the projector can project a relatively geometrically and spatially accurate image to the real world in the patient space which is performed in real-time, thus updating the projection as objects move within the space)
	Chan teaches a light transmissive projector with a translucent screen, (See Chan figures 3-7) however Chan does not explicitly teach a light transmissive display screen. However, in the same field augmented reality systems Fein teaches a light transmissive display screen. (See Fein col 7 line 11-55 where the LCD display of a mobile device tracks a user’s eyes and the actual views of the locations to determine an augmented view to display on the mobile device. Those of ordinary skill in the art will recognize LCDs as a form of a light transmissive display screen.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Chan by replacing the projector / screen configuration with a display. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of greater portability. 
	Chan teaches a common reference coordinate system where the movement of trackable targets will update the trackable space and co-register the movement to the common reference coordinate system. However, Chan does not explicitly teach a fixed reference coordinate system. However in the same field of endeavor Sharma teaches a fixed reference coordinate system. (See Sharma paragraph 18, 29-30 where Sharma discusses a fixed reference coordinate system such that an image will be pinned to a fixed position within the reference 3-D coordinate space and moving the device shows different aspects or perspective views of the content) Therefore, it would have been obvious for one of ordinary skill in the art to modify Chan’s co-registered spaces within a reference coordinate system with a fixed reference coordinate system as taught by Sharma. One of ordinary skill before the effective filing date of 

 	Consider claim 2, where Chan in view of Fein in view of Sharma teaches the display system according to claim 1, wherein the processing device determines the movement amount of the movement of the display screen in the reference coordinate system by using the at least one first information extraction device and the at least one second information extraction device. (See Chan paragraphs 48-51 where the coordinate systems are fused such that the projector can project a relatively geometrically and spatially accurate image to the real world in the patient space)

 	Consider claim 3, where Chan in view of Fein in view of Sharma teaches the display system according to claim 1, wherein the movement amount of the movement of the display screen is a displacement or a rotation angle of the display screen. (See Chan paragraphs 42-45, 63-64 where trackable targets locations are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system. Those of ordinary skill in the art will recognize that transformation matrices are a way of representing displacement and rotation of an object such as the position and head tilt tracked by Fein (see Fein col 27 line 14-27) )

 	Consider claim 4, where Chan in view of Fein in view of Sharma teaches the display system according to claim 1, wherein the processing device determines the movement amount of the movement of the user in the reference coordinate system by using the at least one first information extraction device. (See Chan paragraphs 42-45, 63-64 where trackable targets locations are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system)

 	Consider claim 5, where Chan in view of Fein in view of Sharma teaches the display system according to claim 1, wherein the movement amount of the movement of the user is a gaze displacement of the user. (See Chan paragraphs 42-45, 63-64 where trackable targets locations are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system. Those of ordinary skill in the art will recognize that transformation matrices are a way of representing displacement and rotation of an object such as the position and head tilt tracked by Fein (see Fein col 27 line 14-27) )

 	Consider claim 6, where Chan in view of Fein in view of Sharma teaches the display system according to claim 1, wherein: the at least one first information extraction device comprises an image sensor, and the at least one second information extraction device comprises an image sensor, and wherein the at least one first information extraction device and the at least one second information extraction device are respectively disposed on two opposite sides of the display screen. (See Fein figure 5B col 13 line 18-44 where the LCD display of a mobile device tracks a user’s eyes and the actual views of the locations to determine an augmented view to display on the mobile device. Those of ordinary skill in the art will recognize LCDs as a form of a light transmissive display screen.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Chan by replacing the projector / screen 

 	Consider claim 7, where Chan in view of Fein in view of Sharma teaches the display system according to claim 6, wherein: the at least one first information extraction device and the at least one second information extraction device further comprise a depth sensor. (See Chan paragraphs 42-45, 63-64 where trackable targets locations (thus tracking relative depth) are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system)

 	Consider claim 8, where Chan in view of Fein in view of Sharma teaches the display system according to claim 6 further comprising: a motion sensor, disposed on the display screen, and configured to detect the movement amount of the movement of the display screen. (See Fein figure 5B col 13 line 18-44 where the LCD display of a mobile device tracks a user’s eyes in front of the device and the actual views of the locations in the back of the device to determine an augmented view to display on the mobile device. Those of ordinary skill in the art will recognize LCDs as a form of a light transmissive display screen.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Chan by replacing the projector / screen configuration with a display. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of greater portability.

 (See Fein figure 5B col 19 line 4-48 where the LCD display of a mobile device tracks a user’s eyes in front of the device and the actual views of the locations in the back of the device to determine an augmented view to display on the mobile device. Those of ordinary skill in the art will recognize LCDs as a form of a light transmissive display screen.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Chan by replacing the projector / screen configuration with a display. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of greater portability.

 	Consider claim 10, where Chan in view of Fein in view of Sharma teaches the display system according to claim 1, wherein the fused image is associated with a transformation matrix, and the processing device updates a transformation parameter of the transformation matrix according to the at least one of the movement amount of the movement of the display screen and the movement amount of the movement of the user to accordingly update the fused image. (See Chan paragraphs 42-45, 63-64 where trackable targets locations (thus tracking relative depth) are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system)

 	Consider claim 11, where Chan in view of Fein in view of Sharma teaches the display system according to claim 10, wherein the processing device updates the transformation parameter of the transformation matrix according to the movement amount of the movement of the display screen and the movement of the user to accordingly update the fused image. (See Chan paragraphs 42-45, 63-64 where trackable targets locations (thus tracking relative depth) are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system)

 	Consider claim 12, where Chan in view of Fein in view of Sharma teaches the display system according to claim 10, wherein: the processing device updates the transformation parameter of the transformation matrix according to the movement amount of the movement of the user to accordingly update the fused image. (See Chan paragraphs 42-45, 63-64 where trackable targets locations (thus tracking relative depth) are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system)

 	Consider claim 13, where Chan in view of Fein in view of Sharma teaches the display system according to claim 12, wherein the fused image comprises guiding information associated with the target object. (See Chan paragraph 58 where the tip of a tool is tracked such as the tip of the needle and the image manipulation being performed is there to guide the user for advancing the needle to the target without damage to adjunct critical structures. Thus, guiding information associated with the patient) 

See Chan paragraph 58 where the tip of a tool is tracked such as the tip of the needle and the image manipulation being performed is there to guide the user for advancing the needle to the target without damage to adjunct critical structures) the processing device displays the fused image on the display screen according to the initial position of the user, the initial position of the target object, the initial position of the display screen, and an initial position of the operating object; and the processing device updates the transformation parameter of the transformation matrix according to the at least one of the movement amount of the movement of the display screen and the movement amount of the movement of the user and a movement amount of the operating object to accordingly update the fused image. (See Chan paragraphs 42-45, 63-64 where trackable targets locations (thus tracking relative depth) are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system.)

 	Consider claim 15, where Chan in view of Fein in view of Sharma teaches the display system according to claim 14, wherein the movement amount of the movement of the operating object is a displacement or a rotation angle of the operating object. (See Chan paragraphs 42-45, 58, 63-64 where trackable targets locations are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system. The tracking of the tools and generating a transformation matrix for the tools will naturally capture the displacement and rotation of the tools)

 	Consider claim 16, where Chan in view of Fein in view of Sharma teaches the display system according to claim 10, wherein: the processing device further determines whether there exists a new target object by using the at least one second information extraction device; and when the processing device determines that the new target object exists, the processing device displays a new fused image on the display screen according to the at least one of the movement amount of the movement of the display screen and the movement amount of the movement of the user and position information of the new target object. (See Chan paragraphs 49-50 where surgical tools are tracked in the patient’s space and registered. Once registered, the registration result is represented by a transformation matrix such that a spatially accurate representation of that object can be projected) 

 	Consider claim  17, where Chan in view of Fein in view of Sharma teaches the display system according to claim 10, wherein: the processing device further determines whether a new target object exists by using the at least one second information extraction device; and when the processing device determines that the new target object does not exist, the processing device updates the transformation parameter of the transformation matrix according to the at least one of the movement amount of the movement of the display screen and the movement amount of the movement of the user to accordingly update the fused image. (See Chan paragraphs 49-50, 60 where surgical tools are tracked in the patient’s space and registered. Once registered, the registration result is represented by a transformation matrix such that a spatially accurate representation of that object can be projected. The tools are located at all times within the image space, thus if the tool is not within the image space/ proximity zone an alert may be provided)

 	Consider claim 18, where Chan in view of Fein in view of Sharma teaches the display system according to claim 10, wherein: the processing device further obtains a field coordinate system of a usage field of the display system and performs matching on the fixed reference coordinate system and the field coordinate system, so as to locate the initial position of the user, the initial position of the target object, and the initial position of the display screen. (See Chan paragraphs 42-45, 58, 63-64 where trackable targets locations are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system. The tracking of the tools and generating a transformation matrix for the tools will naturally capture the displacement and rotation of the tools)

 	Consider claim 19, where Chan in view of Fein in view of Sharma teaches a method (See Chan paragraph 2) for information display, applicable to a display system of claim 1. Thus claim 19 is rejected upon similar grounds and motivation as claim 1. 

 	Consider claim 20, where Chan in view of Fein in view of Sharma teaches a processing device, (See Chan’s abstract) connected to the display system of claim 1. Thus claim 20 is rejected upon similar grounds and motivation as claim 1. 

	Consider claim 21, where Chan in view of Fein in view of Sharma teaches the display system according to claim 1, wherein: the processing device updated the fused image by using at least one of the movement amount of the movement of the display screen in the common reference coordinate (See Chan paragraphs 49-50, 60 where surgical tools are tracked in the patient’s space and registered. Once registered, the registration result is represented by a transformation matrix such that a spatially accurate representation of that object can be projected. The tools are located at all times within the image space, thus if the tool is not within the image space/ proximity zone an alert may be provided) and by using at least one of the initial position of the display screen and the initial position of the user. (See Chan paragraphs 36, 42-45, 63-64 where trackable targets locations are used to calculate a transformation matrix with respect to a reference or world coordinate system. Thus, the system is able to take the tracked data from the user and the intervention site and apply transformation matrices to the locations of the user and intervention site with respect to the reference coordinate system, thus the transforms of the co-registered spaces are applied to the reference coordinate system which was initialized using the initial locations of the user and display)
	Chan teaches a common reference coordinate system where the movement of trackable targets will update the trackable space and co-register the movement to the common reference coordinate system. However, Chan does not explicitly teach a fixed reference coordinate system. However in the same field of endeavor Sharma teaches a fixed reference coordinate system. (See Sharma paragraph 18, 29-30 where Sharma discusses a fixed reference coordinate system such that an image will be pinned to a fixed position within the reference 3-D coordinate space and moving the device shows different aspects or perspective views of the content) Therefore, it would have been obvious for one of ordinary skill in the art to modify Chan’s co-registered spaces within a reference coordinate system with a fixed reference coordinate system as taught by Sharma. One of ordinary skill before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of greater immersion of the user experience. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624